              Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 1 of 13




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------X

  MARY E. BASELICE,                                                               Docket No.:
                                      Plaintiff,                                       COMPLAINT

                       -against-
                                                                                  JURY TRIAL REQUESTED
  ASTRAZENECA LP,

                                      Defendant.

  -----------------------------------------------------------------------X

         Plaintiff     MARY E. BASELICE                 (“Plaintiff”         or    “Baselice”), by   her   attorneys

 ALLEN & DESNOYERS LLP, for her complaint, respectfully alleges:

                                          NATURE OF THE ACTION

         1.        This is a pregnancy discrimination action against Defendant ASTRAZENECA LP

 (“Defendant” or “AZ”), under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et

 seq., as amended by the Pregnancy Discrimination Act of 1978, 42 U.S.C. § 2000e(k) (“PDA”);

 New York Human Rights Law as contained in New York State Executive Law, § 296 et seq.

 (“NYSHRL”); and New York City Human Rights Law, as contained in the Administrative Code

 of the City of New York, § 8-107 et seq. (“NYCHRL”).

                                                   JURISDICTION

         2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343.

         3.        This Court has supplemental jurisdiction over the state causes of action pled pursuant to

28 U.S.C. §1367(a).
                 Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 2 of 13



            4.       Venue is proper in this district under 28 U.S.C. § 1391(b) because the underlying

    events took place in this district.

                                    PROCEDURAL REQUIREMENTS

            5.       Charges of discrimination were timely filed with the New York State Division of

    Human Rights (“DHR”) (Case No. 10197722), which in turn filed a copy with the U.S. Equal

    Employment Opportunity Commission (“EEOC”) (EEOC Charge 16G-2019-00465).1

            6.       Plaintiff sued within 90 days from receiving her Right to Sue letter from DHR dated

    April 29, 2019 and received by Plaintiff’s counsel on May 3, 2019.

            7.       Within 10 days of commencement of this action, Plaintiff will serve a copy of this

    complaint upon the New York City Commission on Human Rights and the Corporation Counsel of the

    City of New York in accordance with New York City Administrative Code Section 8-502 (c).

                                                   PARTIES

            8.      Baselice was a sales representative for AZ for seven (7) years and four (4) months,

providing sales coverage for the Upper East Side of Manhattan.

            9.       At all relevant times, Baselice resided in the City and State of New York.

            10.      At all relevant times, Defendant AZ, was a Delaware limited partnership and an active

    foreign limited partnership registered and authorized to transact business within the City and State of

    New York.

            11.      Upon information and belief, AZ employs 4 or more people within the State of New

    York.

            12.      Upon information and belief, at all relevant times, Beth Rumore (“Rumore”) was a



1
      The New York State Division of Human Rights, in its notice of receipt dated November 9, 2018, stated the
EEOC Charge Number as “16GB900465.”
          Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 3 of 13



District Sales Manager for AZ and Baselice’s direct manager, who upon information and belief is based

within the City and State of New York.

       13.     Upon information and belief, at all relevant times, Andrew Strow (“Strow”) was a

Commercial Business Director for AZ and Rumore’s direct manager, who upon information and belief

is based within the City and State of New York.

       14.     Upon information and belief, at all relevant times, Karen Belknap (“Belknap”) was an

employment practices partner (human resources) with AZ, who upon information and belief if

based in Dallas, Texas.

                                              FACTS

       15.     Baselice was hired as a sales representative for AZ on or about October 4, 2010.

       16.     Throughout and during-the-course of her 7 years and 4 months of employment by

AZ, Baselice reported to 4 successive managers, with Rumore becoming Baselice’s fourth

manager on or about August 2016.

       17.     Throughout her tenure with AZ, Baselice would receive (more or less) monthly

field coaching reports (“FCR”) through which employees would submit a self-evaluation and

managers would provide an employee evaluation, which consisted generally of the manager’s

feedback, suggestions, and performance reviews.

       18.     In addition, Baselice would receive an annual End of Year Review (“Annual

Review”) wherein the manager would provide a performance evaluation for the calendar year

concluded.

       19.     Throughout her tenure with AZ, Baselice never received an FCR or Annual Review

that rated her performance below “effective.”

       20.     Each FCR and Annual Review requires the manager to disclose whether the

employee “Follows AstraZeneca Policies.”
                Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 4 of 13



            21.     Baselice never received an FCR or Annual Review where a manager alleged she

    did not follow AZ policies. In each-and-every FCR and Annual Review Baselice received, this

    question was unequivocally answered in the affirmative.

            22.     On January 19, 2018, Baselice informed her manager, Rumore, that she was

    pregnant.

            23.     On February 14, 2018, at 4:45 p.m., Baselice was informed by Rumore that

    Baselice must attend a meeting the next day (February 15th) to discuss some questions concerning

    her activity logs. No further information was given concerning the nature or purpose of the

    meeting.

            24.     On February 15th, Baselice duly reported to the meeting, whereat she found Rumore

    and Strow in attendance, and AZ human resources employee Belknap participating via

    speakerphone.

            25.     Despite being sandbagged with a last-minute meeting and without being provided

    with any advance information or agenda concerning the nature or purpose of the meeting, Baselice

    proceeded to truthfully answer each question that Rumore, Strow, and Belknap posed.

            26.     The nature of the questions posed to Baselice concerned when, precisely, Baselice

    entered notations of her visits to doctor offices;2 why on two (2) occasions she was unavailable to

    immediately answer a phone call from Rumore; and why during the period between November to

    December 2017 was there seemingly less office visit activity than during the earlier periods of

    2017?

            27.     Baselice truthfully answered that she entered all office visits as soon as practicable

    and precisely as she has done over the prior nearly 7.5 years she has been employed by AZ; that


2
        AZ provides sales representatives with an ipad loaded with a computer program called “Veeva,” which is a
customer relationship management tool used to store customer information and document customer sales visits.
          Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 5 of 13



with regard to the 2 missed phone calls, Rumore had called Baselice while Baselice was meeting

in a doctor’s office (and Baselice had returned the call as soon thereafter when she was available);

and that during the period between November to December 2017 Baselice had experienced severe

morning sickness, due to the first trimester of her pregnancy, and yet she had maintained her full

schedule and not missed any doctor office sales calls as a result.

       28.     At the conclusion of this interrogation by Rumore, Strow, and Belknap, Baselice

was told to wait outside while the others talked in her absence; then after a few minutes she was

informed that her employment of almost 7.5 years was terminated, effective immediately, owing

to her “misconduct associated with the job.”

       29.     Thus, less than 1 month after informing Rumore of her pregnancy, Baselice’s

employment with AZ was summarily terminated.

       30.     Baselice was not offered any further opportunity to address any specific concerns

that Rumore, Strow, and/or Belknap might have had with her job performance.

       31.     Given Baselice’s uniformly positive performance reviews, any such concerns were

clearly a pretext manufactured for the purpose of justifying AZ’s intended and illegal pregnancy

discrimination against Baselice.

       32.     Baselice was offered no reasonable accommodation for her plainly asserted

pregnancy-related conditions, as required under the Americans with Disabilities Act (ADA

Amendments of 2008), the NYSHRL, and the NYCHRL.

       33.     What is more, after nearly 7.5 years of exemplary performance reviews, Baselice

was informed that the cause for her termination was “misconduct associated with the job.”

       34.     Never during her nearly 7.5 years of employment with AZ, in the monthly FCRs or

Annual Reviews, did anyone at AZ ever allege that Baselice had ever committed any “misconduct”

with respect to her job.
                Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 6 of 13



           35.      The intentionally false accusation that Baselice had committed “misconduct”

    caused her to suffer anguish, humiliation, embarrassment, reputational harm, and emotional

    distress.

           36.      Subsequently, in its Position Paper submitted to the DHR, AZ altered its excuse

    for Baselice’s termination, from “misconduct associated with the job” to “AstraZeneca based

    Baselice’s termination solely on her consistent and repeated failure to follow company policy.”3

    (Emphasis added.)

           37.      As noted supra, over the course of Baselice’s 7 year and 4 months of employment

    by AZ, each-and-every FCR required the supervisor completing the review to inform AZ whether

    the employee “Follows AstraZeneca Policies” and in each-and-every FCR Baselice’s supervisors

    confirmed that Baselice was indeed following AZ policies.

           38.      This question is answered in the affirmative on each FCR that AZ provided as an

    Exhibit to the DHR, and it is answered in the affirmative on each additional, prior and subsequent

    FCR, including the final FCR for Baselice dated January 22, 2018, less than a month before she

    was terminated.

           39.      Thus, AZ’s own FCRs and Annual Reviews completely and unambiguously refute

    the “sole” cause AZ has given for Baselice’s termination.

           40.      If AZ felt that Baselice was “consistent[ly] and repeated[ly]” failing to follow

    company policy, it would have said as much in the space conspicuously provided for this purpose

    on her monthly FCRs or Annual Reviews. No AZ supervisor ever did so.

           41.      AZ’s “Final Report” on the Baselice termination, dated February 20, 2018, contains

    a pre-printed section at the bottom of page 3 under the heading “RECOMMENDATION” where



3
          Respondent AstraZeneca LP position statement, December 5, 2018, at page 6, first sentence of Section IV.
            Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 7 of 13



there are listed several standard categories of graduated or progressive discipline short of

termination, such as: Coaching / informal guidance; Verbal Warning; 1st Written Warning; and

Final Written Warning.

       42.      This form clearly demonstrates that AZ uses a standard progressive system of

discipline in its ordinary course of business, however, Baselice was not given the benefit of these

lessor disciplines and was instead summarily terminated.

       43.      Ms. Baselice was treated differently than other AZ employees because she was

summarily terminated outside of AZ’s normal progressive disciplinary policy.

       44.      No AZ supervisor ever stated on the FCRs that Baselice was not following

company policies.

       45.      No AZ supervisor ever informed Baselice that her longstanding work practices for

logging sales visits, which practices were known to her supervisors, and upon information and

belief are standard practice among AZ sales representatives, could result in her discipline,

including termination.

       46.      In fact, AZ’s FCRs and Annual Reviews for Baselice’s performance say the

opposite.

       47.      Specifically, Baselice’s FCRs and Annual Reviews expressly confirm she is

working in compliance with AZ company policies and, what is more, they are filled with positive

statements concerning her job performance, sales techniques, command of AZ’s products, and

commitment to her job.

       48.      Baselice’s consistent ratings as “effective” or better, coupled with the positive

feedback by her managers on her performance reviews (both FCRs and Annual Reviews) are

hardly the feedback a manager would give to an employee who “consistent[ly] and repeated[ly]”

fails to follow company policy and who is about to be terminated.
            Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 8 of 13



        49.     As case-in-point, in the final Annual Review issued to Baselice at the end of 2017,

less than 2 months prior to her termination, in the manager comment, Rumore states:

       As of this writing, Mary-Beth is tracking to achieve over 100% portfolio achievement, with
       positive SYMBICORT® growth YTD and BEVESPI® surpassing National share. Mary-
       Beth is currently ranked 325 in the COE national rankings. Leadership – Mary-Beth is
       receptive to coaching and applies suggestions and recommendations ‘on the spot.’ She
       continues to implement those suggestions from field ride to field ride. She has been flexible
       with respect to changes in the territory, territory counterparts and even her product
       promotion bag. She has solid respiratory clinical knowledge and applies it within her sales
       discussions. Team Effectiveness – Mary-Beth has an energy and enthusiasm that is
       contagious among her peers. This truly contributes to a positive team environment,
       particularly when partnered with her strong collaborative spirit. She shares information with
       the team readily and is open to receiving and giving balanced feedback. Mary-Beth has been
       key in supporting PSSs who are new to the geography, leveraging her experience and
       relationships throughout the territory. Operational Effectiveness - Mary-Beth has met
       expectations operationally. She has done a nice job of monitoring all the gauges associated
       with execution for her territory. She is on track to meet her days in territory for the year and
       appropriately managed her budget, sharing/borrowing funds with and from counterparts
       when necessary. She delivered on her call execution targets, particularly once she
       incorporated more of the targets in the lower portion of the territory. Mary-Beth has acted
       within the policies associated with compliance, including attention to the rules of safe
       driving. Mary-Beth can be proud of 2017 as she delivered on performance, leadership and
       team effectiveness.” (Emphasis added.)

        50.     Hence, AZ’s own Annual Review, authored by Rumore, shows for a fact that the

excuse given by AZ for the termination of Baselice, 1 month after revealing her pregnancy, is both

a lie and an illegal pretext.

        51.     AZ’s claim that Baselice was terminated “solely on her consistent and repeated

failure to follow company policy” is an illegal pretext unsupported by AZ’s own business records.

        52.     The fact of the matter is, the only thing that changed between the glowing

statements of Baselice’s performance contained within AZ’s FCRs and Annual Reviews and

Baselice’s abrupt termination, was Baselice informing AZ on January 19, 2018, that she was

pregnant.

        53.     Less than a month later, AZ abruptly and summarily terminated Baselice, under an

illegal pretextual excuse, which AZ’s own business records refute.
              Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 9 of 13



           54.     Consistent with a practice that is all too prevalent at large US companies,4 Baselice,

    an effective employee who received glowing performance reviews, was terminated from her job

    at AZ for the simple reason that she was pregnant.5

           55.     The claim put forth by AZ, that Baselice was terminated “solely on her consistent

    and repeated failure to follow company policy,” is shown, using AZ’s own business documents,

    to be an illegal pretext constituting pregnancy discrimination under each Title VII the Civil Rights

    Act of 1964 (as amended by the Pregnancy Discrimination Act of 1978) (“PDA”); the New York

    State Human Rights Law (“NYSHRL”); and the New York City Human Rights Law

    (“NYCHRL”).

           56.     As will be proven at trial, with its termination of Baselice, AZ engaged in illegal

    pregnancy discrimination under each the PDA of Title VII, the NYSHRL, and the NYCHRL.


                                         FIRST COUNT
                   (Sex and Pregnancy Discrimination under the PDA of Title VII)

           57.     Plaintiff hereby realleges each allegation in each numbered paragraph above.

           58.     Plaintiff was pregnant and a member of a protected class.

           59.     Plaintiff was satisfactorily performing the duties her position required.



4
         Natalie Kitroeff and Jessica Silver-Greenberg Pregnancy Discrimination Is Rampant Inside America’s
Biggest Companies, The New York Times, June 15, 2018; Natalie Kitroeff, New York to Investigate Claims of
Pregnancy Discrimination at 4 Companies, June 27, 2018.
5
         Compare EEOC Enforcement Guidance on Pregnancy Discrimination and Related Issues, Number
915.003, June 25, 2015, Example 4: “Shortly after Teresa informed her supervisor of her pregnancy, he met
with her to discuss alleged performance problems. Teresa had consistently received outstanding
performance reviews during her eight years of employment with the company. However, the supervisor now
for the first time accused Teresa of having a bad attitude and providing poor service to clients. Two weeks
after Teresa began her pregnancy-related medical leave, her employer discharged her for poor performance.
The employer produced no evidence of customer complaints or any other documentation of poor
performance. The evidence of outstanding performance reviews preceding notice to the employer of
Teresa's pregnancy, the lack of documentation of subsequent poor performance, and the timing of the
discharge support a finding of unlawful pregnancy discrimination.”
           Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 10 of 13



         60.      Plaintiff was discharged under circumstances raising an inference of discrimination by

 being terminated shortly after she announced her pregnancy.

         61.      By reason of the foregoing, Plaintiff has suffered loss and damage in an amount to be

 determined at trial.

                                       SECOND COUNT
               (Pregnancy Discrimination in Violation of the NYSHRL & NYCHRL)

         62.      Plaintiff hereby realleges each allegation in each numbered paragraph above.

         63.      Plaintiff was pregnant and member of a protected class.

         64.      Plaintiff was satisfactorily performing the duties required by the position.

         65.      Plaintiff was discharged under circumstances raising an inference of discrimination by

 being terminated shortly after she announced her pregnancy.

         66.      By reason of the foregoing, Plaintiff has suffered loss and damage in an amount to be

 determined at trial.

                                        PUNITIVE DAMAGES

         67.      By reason of the willful, wanton, unrepentant, reckless, and egregious conduct of

 Defendant as alleged herein and the Defendant’s conscious disregard for the rights of Baselice, Plaintiff

 claims punitive damages under the NYCHRL.


(Remainder of page intentionally blank)
            Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 11 of 13




           WHEREFORE, Plaintiff prays that this Court grant her judgment containing the following

relief:

          a. Impanel a jury to hear Plaintiff’s claims;

          b. An award of damages in an amount to be determined upon the trial of this matter to

             compensate Plaintiff for violations of her rights under the PDA, NYSHRL, and

             NYCHRL, including pre- and post-judgment interest.

          c. An award of damages to compensate Plaintiff for anguish, humiliation,

             embarrassment, and emotional distress for each cause of action, under the PDA,

             NYSHRL, and NYCHRL;

          d. Reinstatement of employment and restoration of all benefits, bonuses, and

             seniority, under NYSHRL and NYCHRL;

          e. An award of punitive damages to be determined at the time of trial for each cause of

             action, under the NYCHRL;

          f. An award of reasonable attorney's fees and costs related to Plaintiff's claims under

             the PDA, and NYCHRL, and;

          g. Such other and further relief as this Court may deem just and proper.

Dated: Albany, New York
       May 28, 2019
                                                          Respectfully Submitted,
                                                          ALLEN DESNOYERS LLP

                                                          s/Denise J. D’Ambrosio
                                                          _________________________
                                                          Denise J. D’Ambrosio (3519)
                                                          Attorneys for Plaintiff,
                                                          90 State Street, Suite 1009
                                                          Albany, New York 12207
                                                          (518) 426-2288
                                                          (914) 393-9578
         Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 12 of 13




TO:   DEFENDANT


AstraZeneca LP
Attn: Legal Department
PO Box 4500
50 Otis Street
Westborough MA, 01581

Barbara R. Rigo
Greg H. Greubel
Littler Mendelson, PC
1601 Cherry Street
Suite 1400
Philadelphia, PA 19102
Phone: (267) 402-3027
Fax: (267)402-3131
ggreubel@littler.com
          Case 1:19-cv-04931-JPO Document 1 Filed 05/28/19 Page 13 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              Docket No.:
 --------------------------------------------------------------------------------------------------------------------
 MARY E. BASELICE,

                                   Plaintiff,

                     -against-

 ASTRAZENECA LP,

                                    Defendant.
---------------------------------------------------------------------------------------------------------------------
COMPLAINT AND JURY DEMAND
---------------------------------------------------------------------------------------------------------------------
Signature (Rule 130-1.1-a)


Print name beneath DALE A. DESNOYERS, ESQ.



                                                    Yours, etc.

                                          Allen & Desnoyers LLP
                                           Attorneys for Plaintiff,
                                               90 State Street
                                                 Suite 1009
                                          Albany, New York 12207
                                               (518) 426-2288

To: All Counsel of Record
Service of the within is hereby admitted on


Attorneys for
